

115 HR 3998 IH: Protect America Act of 2017
U.S. House of Representatives
2017-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3998IN THE HOUSE OF REPRESENTATIVESOctober 10, 2017Mr. Zeldin introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo increase public safety by permitting the Attorney General to deny the transfer of firearms or
			 the issuance of explosives licenses to known or suspected terrorists, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Protect America Act of 2017. 2.Granting the Attorney General the Authority To Deny the Sale, Delivery, or Transfer of Firearms to Known or Suspected Terrorists; Requiring Information-Sharing Regarding Attempted Firearms Purchases by Known or Suspected Terrorists; Authorizing the Investigation of Known or Suspected Terrorists Who Attempt To Purchase Firearms (a)Short TitleThis section may be cited as the Preventing Terrorists From Obtaining Firearms Act of 2017.
 (b)AmendmentSection 922(t) of title 18, United States Code, is amended by adding at the end the following:  (7) (A)If the Attorney General is notified of a request to transfer a firearm to a person who is being investigated, or has been investigated during the preceding 5 years, as a known or suspected terrorist, the Attorney General shall—
 (i)as appropriate, take further steps to confirm the identity of the prospective transferee and confirm or rule out the suspected nexus to terrorism of the prospective transferee;
 (ii)as appropriate, notify relevant Federal, State, or local law enforcement agencies or intelligence agencies concerning the identity of the prospective transferee; and
 (iii)determine whether the prospective transferee is already the subject of an ongoing terrorism investigation and, as appropriate, initiate such an investigation.
 (B)Upon being notified of a prospective transfer under subparagraph (A), the Attorney General or the United States attorney for the district in which the licensee is located may—
 (i)delay the transfer of the firearm for a period not to exceed 72 hours; and (ii)file an emergency petition in the United States district court for the district involved to prohibit the transfer of the firearm.
							(C)
 (i)An emergency petition filed under subparagraph (B) shall be granted upon a showing of probable cause to believe that the prospective transferee has committed or is furthering a plan to commit an act of terrorism.
 (ii)An emergency petition filed under subparagraph (B) to prohibit the transfer of a firearm may be granted only after a hearing—
 (I)of which the prospective transferee receives actual notice; and (II)at which the prospective transferee has an opportunity to participate with counsel.
 (D)For purposes of this paragraph— (i)the term known or suspected terrorist means a person determined by the Attorney General to be known (or appropriately suspected) to be or have been engaged in conduct constituting, in preparation for, in aid of, or related to terrorism, or providing material support or resources for terrorism;
 (ii)the term material support or resources has the meaning given the term in section 2339A; and (iii)the term terrorism includes international terrorism and domestic terrorism, as defined in section 2331.
 (E)For purposes of this paragraph, a person shall not be considered to have been investigated as a known or suspected terrorist solely by reason of being identified in the terrorist screening database (as such term is defined in section 2101(10) of the Homeland Security Act of 2002 (6 U.S.C. 621(10)), if the name of the person was thereafter removed from the database because the person was erroneously included..
			3.Granting the Attorney General the Authority To Deny the Sale, Delivery, or Transfer of Explosives
			 to Known or Suspected Terrorists; Requiring Information-Sharing Regarding
			 Attempted Explosives Purchases by Known or Suspected Terrorists;
			 Authorizing the Investigation of Known or Suspected Terrorists Who Attempt
			 To Purchase Explosives
 (a)Short TitleThis section may be cited as the Preventing Terrorists From Obtaining Explosives Act of 2017. (b)AmendmentSection 843 of title 18, United States Code, is amended by adding at the end the following:
				
					(j)
 (1)If the Attorney General receives an application for a user permit, limited permit, or license to import, manufacture, or deal in explosive materials from a person who is being investigated, or has been investigated during the preceding 5 years, as a known or suspected terrorist, or receives information under subsection (h) about a responsible person or employee who is being investigated, or has been investigated during the preceding 5 years, as a known or suspected terrorist, the Attorney General shall—
 (A)as appropriate, take further steps to confirm the identity of the applicant, responsible person, or employee and confirm or rule out the suspected nexus to terrorism of the applicant, responsible person, or employee;
 (B)as appropriate, notify relevant Federal, State, or local law enforcement agencies or intelligence agencies concerning the identity of the applicant, responsible person, or employee; and
 (C)determine whether the applicant, responsible person, or employee is the subject of an ongoing terrorism investigation and, as appropriate, initiate such an investigation.
 (2)Upon receipt of an application or information described in paragraph (1), the Attorney General or the United States attorney for the district in which the applicant, responsible person, or employee is located may—
 (A)for a period not to exceed 90 days, delay the approval of the application or the determination to issue a letter of clearance under subsection (h), as the case may be; and
 (B)file an emergency petition in the United States district court for the district involved to prohibit the approval of the application or the issuance of a letter of clearance under subsection (h), as the case may be.
							(3)
 (A)An emergency petition filed under paragraph (2) shall be granted upon a showing of probable cause to believe that the applicant, responsible person, or employee has committed or is furthering a plan to commit an act of terrorism.
 (B)An emergency petition filed under paragraph (2) may be granted only after a hearing— (i)of which the applicant, responsible person, or employee receives actual notice; and
 (ii)at which the applicant, responsible person, or employee has an opportunity to participate with counsel.
 (4)For purposes of this subsection— (A)the term known or suspected terrorist means a person determined by the Attorney General to be known (or appropriately suspected) to be or have been engaged in conduct constituting, in preparation for, in aid of, or related to terrorism, or providing material support or resources for terrorism;
 (B)the term material support or resources has the meaning given the term in section 2339A; and (C)the term terrorism includes international terrorism and domestic terrorism, as defined in section 2331.
 (5)For purposes of this subsection, a person shall not be considered to have been investigated as a known or suspected terrorist solely by reason of being identified in the terrorist screening database (as such term is defined in section 2101(10) of the Homeland Security Act of 2002 (6 U.S.C. 621(10)), if the name of the person was thereafter removed from the database because the person was erroneously included..
 4.SunsetThe amendments made by sections 2 and 3 shall cease to have effect after the 3-year period that begins with the date of the enactment of this Act.
 5.Reports to CongressNot earlier than 18 months after the date of the enactment of this Act and not later than 3 years after such date of enactment, the Attorney General shall submit to the Congress a written report on the petitions filed and court orders granted under sections 2 and 3, including—
 (1)the number of petitions so filed; (2)the number of orders so granted;
 (3)the number of petitions that were denied; (4)the disposition of any arrest made after such an order was granted, including any charges brought and the outcome of those charges;
 (5)with respect to each of the matters described in paragraphs (1) through (4), whether the subject of the petition or order was a United States citizen or foreign national and whether the allegations involved domestic terrorism or international terrorism;
 (6)for any such order issued against a foreign national, whether a deportation proceeding was initiated against the individual and, if so, the outcome of the deportation proceeding; and
 (7)whether multiple petitions were filed against any individual. 6.Correction of the Terrorist Watch List and No-Fly ListWithin 90 days after the date of the enactment of this Act, the Attorney General shall—
 (1)review the terrorist watch list and the no-fly list referred to in section 44903(j) of title 49, United States Code, and any other list used by the Transportation Security Administration for purposes of identifying individuals who are prohibited from boarding aircraft because they pose a threat of terrorism, and remove from any such list the name of any person erroneously placed on the list or otherwise is not a known or suspected terrorist; and
 (2)submit to the Congress a written report that describes the steps taken to comply with paragraph (1).
			